EXHIBIT 21 Pride International, Inc. Subsidiaries as of 12/31/2008 Company Name Jurisdiction Andre Maritime Ltd. Bahamas C.A. Foravep Venezuela Caland Boren B.V. Netherlands Compagnie Monegasque de Services Comoser S.A.M. Monaco Criwey Corporation S.A. Uruguay Drilling Labor Services PTE Ltd. Singapore Dupont Maritime Ltd. Liberia Durand Maritime SNC France Foradel SDN B.H.D. Malaysia Foral S.N.C. France Forasol S.N.C. France Forasub B.V. Netherlands Forinter Limited Channel Islands Forwest de Venezuela Venezuela Global Offshore Drilling Ltd. British Virgin Islands Gulf of Mexico Personnel Services S. De R.L. De C.V. Mexico Horwell S.A.S. France Inter-Drill Limited Bahamas International Technical Services LLC Delaware Internationale de Travaux et de Materiel (I.T.M.) S.A.S. France Larcom Insurance, Ltd. Bermuda Martin Maritime Ltd. Bahamas Medfor (L) Ltd. Malaysia Medfor S.A.S. France Mexico Drilling Limited LLC Delaware Mexico Offshore Inc. Delaware Mexico Offshore Management S. De R.L. De C.V. Mexico Petrodrill Five Limited British Virgin Islands Petrodrill Four Limited British Virgin Islands Petrodrill Seven Limited British Virgin Islands Petrodrill Six Limited British Virgin Islands Petroleum International PTE Ltd. Singapore Petroleum Supply Company Delaware Pride (BVI) Ltd. British Virgin Islands Pride Amethyst II Ltd. British Virgin Islands Pride Amethyst Ltd. British Virgin Islands Pride Arabia Limited Saudi Arabia Pride Atyrau L.L.P. Kazakhstan Pride Central America, LLC Delaware Pride de Venezuela C.A. Venezuela Pride do Brasil Servicios de Petroleo, Ltda. Brazil Pride Drilling, LLC Delaware Pride Foramer S.A.S. France Pride Forasol Drilling Nigeria Limited Nigeria Pride Forasol S.A.S. France Pride Forasol SNC France Pride Global I Ltd. British Virgin Islands Pride Global II Ltd. British Virgin Islands Pride Global III Ltd. British Virgin Islands Pride Global Ltd. British Virgin Islands Pride Internacional de Mexico LLC Delaware Pride International Ltd. British Virgin Islands Pride International Management Company LP Texas Pride International Management GP LLC Delaware Pride International Management LP LLC Delaware Pride International Services, Inc. Delaware Pride Mexico Holdings, LLC Delaware Pride North America LLC Delaware Pride North Sea, Ltd. British Virgin Islands Pride Offshore International LLC Delaware Pride Offshore, Inc. Delaware Pride South Pacific LLC Delaware Pride SpinCo, Inc. Delaware Redfish Holdings S. De R.L. De C.V. Mexico Societe Maritime de Services "SOMASER" S.A.S. France Sonamer Angola Ltd. Bahamas Sonamer Drilling International Limited Bahamas Sonamer France S.A.S. France Sonamer Jack-Ups Ltd. Bahamas Sonamer Limited Bahamas Sonamer Perfuracoes Ltd. Bahamas Westville Management Corporation British Virgin Islands
